                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
                                                                                DOC #:
 -------------------------------------------------------------- X               DATE FILED: 5/18/2021
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :   19-CV-1774 (VEC)
                                                                :
                                                                :        ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 17–18, 2021, the Court conducted a remote bench trial on Plaintiff

Gregory Jones’ breach of contract claim with respect to § 2.5(ii) of the SPA;

        IT IS HEREBY ORDERED that, for the reasons stated on the record at trial, the Court

finds for Defendant on Jones’ breach of contract claim as to § 2.5(ii) of the SPA and will enter

judgment for Defendant on that claim.

        IT IS FURTHER ORDERED that, as stated at trial, the parties, including Plaintiff

Jenkins, must confer and submit a proposed form of final judgment not later than May 26, 2021.

        IT IS FURTHER ORDERED that the Court made two minor misstatements in its oral

presentation of its findings of fact and conclusions of law. In the Court’s findings of fact, in the

paragraph starting, “Eventually, as set out in section 2.3,” the Court mistakenly stated that “only

until the total Gross Profit reached $5 million,” when the Court meant to say “$6 million.”

Additionally, in the Court’s conclusions of law, the Court stated that “There is no evidence in the

record that the legacy Excalibur accounts ever reached the Gross Profit benchmarks contained in
section 2.5 by the end of the earn-out period,” when the Court meant to say “section 2.3.” The

Court Reporter is respectfully directed to note these errata in the official trial transcript.



SO ORDERED.
                                                              _____________________
                                                             ________________________ _ __
Date: May 18, 2021                                              VALERIE CAPRONI
                                                                           CAPRON    NI
      New York, New York                                      United States District Judge




                                                    2
